Judge Lane
delivered the opinion of the court:
No proposition is more thoroughly established, than that the franchises of a corporation can not be forfeited without a judgment either on scire facias or quo warranto. Abundant authorities are cited to this effect in the argument.
The court of common pleas seem to have considered, that although corporate franchises can not be divested without a judicial sentence, corporate property might be lost by non-user alone. No such distinction is known in law. The capacity to hold land in one franchise. The grant of land to a corporation is called, by Blaekstone, “ an estate for life, which may endure forever, or which reverts to the donor only when the life of the donee is terminated.” 1 Black. Com. 484.
Among the multitude of authorities bearing on this point, it is. enough to refer to two from New York: 6 Cowen, 23; 1 Hall, 97. The doctrine these authorities declare is, “that proceedings of trustees of a corporation, de facto, are valid until ousted by,a judgment in a proper suit, and that no advantage can be taken of any non-user, on the part of a corporation, by any defendant in a collateral action.”
The trust of a charity is not lost by the trustees’ neglect of duty. If it can not be carried into execution, the land may revert to the donor. But where it can be enforced, a court of chancery will furnish all needful relief.
Judgment reversed.